Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 1 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 2 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 3 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 4 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 5 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 6 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 7 of 8
Case 19-12865-elf   Doc 9   Filed 05/03/19 Entered 05/03/19 12:03:18   Desc Main
                             Document     Page 8 of 8
